DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                    JESSE CLEVELAND HARRELL,
                             Appellant,

                                       v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D19-1366

                               [August 8, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Daliah Weiss, Judge;
L.T. Case No. 1999CF006554A.

  Jesse C. Harrell, Raiford, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

MAY, DAMOORGIAN and CIKLIN, JJ., concur.

                           *           *          *

  Not final until disposition of timely filed motion for rehearing.